         Case 20-32547 Document 84 Filed in TXSB on 03/01/21 Page 1 of 2


                    UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION
         IN RE:                       §
                                      §
         SPORTS PRO DEVELOPMENT,      §        Case No. 20-32547
         LLC,                         §           Chapter 7
                      Debtor.         §



    ORDER GRANTING MOTION TO DISMISS BASED UPON DEBTOR’S FRAUD
                  (ECF No. 82 and as related to ECF No. 81)

       On the ____ day of _____________, 2021 came on to be heard the Motion to Dismiss

Based Upon Debtor’s Fraud filed by Creditors, Rene Etcharren (“Etcharren”), and SM Monterrey,

LLC and World Soccer Enterprises, LLC (referred to as “SMM”), on March 1, 2021 (ECF

Document 82), which was filed in the alternative of ECF No. 81. After review of the Motion,

evidence presented and the arguments of counsel, if any, this Court finds that good cause exists to

GRANT the Motion because including but not limited to: a) Debtor played fast and loose in bad

faith with its business records, b) Debtor failed to provide documentation sufficient to support its

financial dealings, losses and representations made to this Court, c) Debtor intentionally misled

creditors and filed false statements under initial bankruptcy filings, d) Debtor has engaged in

improper discovery tactics and/or delay tactics, e) Debtor has made payments unaccounted for to

creditors and negotiated oral settlements with all but two creditors, and f) Debtor is continuing to

engage in the same business activities under other names. As a result, Debtor has not established

the requisite good faith to entitle it to the protections of the Bankruptcy Code.

       It is therefore ORDERED that:

   1. The Motion is granted as set forth herein.

   2. The Debtor’s bad faith conduct renders the Bankruptcy Code protection unavailable to

       Debtor requiring dismissal of this action with prejudice.
    Case 20-32547 Document 84 Filed in TXSB on 03/01/21 Page 2 of 2


3. All objections to the Motion not otherwise addressed by this Order are denied.


   Signed this ____ day of ________________, 2021.



                                                       _____________________________
                                                       United States Bankruptcy Judge
                                                       Eduardo V. Rodriquez




                                           2
